                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                         )
                                                  )
               Plaintiff,                         )
                                                  )       CRIMINAL NO. 18-02102-MV-1
       vs.                                        )
                                                  )
LUIS CHACON-MANRIQUEZ                             )
                                                  )
               Defendant.                         )


                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on the United States’ Motion in Limine to

Prohibit Discussion of Sentencing or Punishment at Trial. Doc. 24.         Defense counsel did not

file a response to this Motion.   The Court, having considered the Motion, relevant law, and being

otherwise fully informed, finds that the Motion is well-taken and will be GRANTED.

       The United States seeks an Order prohibiting any discussion of the potential penalties that

would result from the conviction of Mr. Chacon-Manriquez, including any argument from defense

counsel regarding sentencing issues. Doc. 24 at 1, 4.

       The Court has the authority, under Federal Rules of Evidence 611, to control the

presentation of evidence.     Not only is the presentation of evidence of possible sentencing to a

jury prejudicial to a defendant, but a jury is obligated to “reach its verdict without regard to what

sentence might be imposed.” United States v. Greer, 620 F.2d 1383, 1384-85 (10th Cir. 1980)

(citing Rogers v. United States, 422 U.S. 35, 40 (1975)). Unless there is an explicit statutory

requirement that the jury participate in the sentencing decision, “nothing is left ‘for jury

determination beyond the guilt or innocence of an accused.’” Id. (quoting Chapman v. United

States, 443 F.2d 917, 920 (10th Cir. 1971)); see also United States v. Parish, 925 F.2d 1293, 1299
(10th Cir. 1991), abrogated on other grounds by United States v. Wacker, 72 F.3d 1453 (10th Cir.

1995) (“Unless a statute specifically requires jury participation in determining punishment, the

jury shall not be informed of the possible penalties.”).   The Tenth Circuit has held that “it is

improper to inform the jury of the defendant’s possible punishment.” United States v. Jones, 933

F.2d 807, 811 (10th Cir. 1991); see also Rogers, 422 U.S. at 40.   Furthermore, the Tenth Circuit

has held that “there is no right to jury nullification.” Crease v. McKune, 189 F.3d 1188 (10th

Cir. 1999) (citation omitted).

       Moreover, Tenth Circuit Criminal Pattern Jury Instructions 1.04 and 1.20 direct that the

jury’s verdict should be based “solely upon the evidence, without prejudice or sympathy,” and that

it should not discuss or consider the possible punishment when deciding the verdict.      Pattern

Crim. Jury Instr. 10th Cir. 1.04, 1.20 (2018).

       IT IS THEREFORE ORDERED that United States’ Motion in Limine to Prohibit

Discussion of Sentencing or Punishment at Trial [Doc. 24] is GRANTED.




DATED this 24th day of May, 2019.



                                                     MARTHA VÁZQUEZ
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
